      Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 1 of 6 PageID #:3167



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 LAURA MULLEN, individually and on                   Case No. 1:18-cv-1465
 behalf of all others similarly situated,
                                                     Honorable Matthew F. Kennelly
          Plaintiff,

 v.

 GLV, INC., d/b/a SPORTS
 PERFORMANCE VOLLEYBALL CLUB
 and GREAT LAKES CENTER, an Illinois
 corporation, RICKY BUTLER, an individual,
 and CHERYL BUTLER, an individual,

          Defendants.

                                     JOINT STATUS REPORT

         Plaintiff Laura Mullen (“Plaintiff”) and Defendants GLV, Inc. d/b/a Sports Performance

Volleyball Club and Great Lakes Center, Ricky Butler, and Cheryl Butler (collectively,

“Defendants” and together with Plaintiff, the “Parties”), pursuant to the Court’s January 18, 2019

Memorandum Opinion and Order (Dkt. 100), hereby provide a Joint Status Report addressing:

(1) the proposed class notice plan; and (2) the information needed for class notice.

Proposed Class Notice Plan & Information Needed for Class Notice
	
      1.     The Parties agree to utilize the services of Kurtzman Carson Consultants, LLC

(“KCC”) for purposes of class notice administration. Class Counsel has been in communication

with KCC regarding notice administration for this case. The Parties agree that Class Counsel will

carry the costs associated with notice administration at this time.

         2.      The Parties jointly propose that class notice be effectuated via direct individual e-

mail notice and letter notice sent via First Class U.S. Mail. Both e-mail and letter notice will be

sent to all Class members’ last known addresses as maintained by the Defendants. To ensure that
   Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 2 of 6 PageID #:3168



notice reaches the maximum amount of Class members possible, prior to sending out the letter

notice KCC will process the names and addresses on the class list through the National Change

of Address database to update any changes of address on file with the United States Postal

Service.

       3.      Counsel for Defendants has agreed that she will provide KCC with a list of Class

members and their contact information, including e-mail addresses and mailing addresses, within

seven (7) days of the Court’s ruling on Defendants’ Motion to Redefine the Class.

       4.      The Parties also agree that any proposed e-mail notice and letter notice will direct

Class members to a case website at an easily remembered domain, which will be created and

maintained by KCC. The case website will also contain relevant Court documents, such as

Plaintiff’s Complaint, Defendants’ Answer and Affirmative Defenses, and the Court’s Order

granting Plaintiff’s Motion for Class Certification.

       5.      The Parties also agree that the proposed notice documents will contain a proposed

exclusion deadline of thirty-five (35) days after notice has been sent to the Class.

       6.      The Parties met-and-conferred on January 29, 2019 and disagree about the format

and content of the notices. Their respective positions are set forth below.

Plaintiff’s Position on Proposed Class Notice Documents	

       7.      The Court ordered Class Counsel to provide a draft class notice to Defendants’

counsel no later than January 23, 2019, and directed Defendants’ counsel to provide comments

and objections to Class Counsel by January 28, 2019. (Dkt. 100.) Class Counsel did so on

January 22, 2019 at 4:44 p.m. CST drafting neutral notice drawing on this Court’s order granting

class certification. Defendants emailed general objections and comments on the proposed

notices. On January 29, 2019 Defendants emailed redrafted notices that Class Counsel do not




                                                 2
   Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 3 of 6 PageID #:3169



believe conform generally accepted notice content or formatting.

       8.         Plaintiff’s proposed direct e-mail notice is attached hereto as Exhibit A. Plaintiff’s

proposed direct letter notice to be sent by First Class U.S. Mail is attached hereto as Exhibit B.

Plaintiff’s proposed “long form” notice for the dedicated website is attached hereto as Exhibit C.

Plaintiff also submits that Defendants should be required to include a link to the case website on

their own website (www.greatlakescenter.com).

       9.         Each of Class Counsel’s proposed notices follows the guidance for contents and

formatting for class notice promulgated by the Federal Judicial Center. In addition, each notice

closely tracks the content and form of notices approved in prior cases by this Court and by other

federal courts across the country.

       10.        Defendants’ proposed notices do not as closely track the Federal Judicial Center’s

proposed notice nor that of notices typically approved by federal courts. In addition, Defendants’

proposed notices have two troubling additions. First, they mischaracterize and downplay

Plaintiff’s allegations. Second, Defendants’ proposed notice would allow Class members to file a

request for exclusion by emailing the settlement administrator, which Class Counsel note is not

the standard practice given the need for a signature on the requests. Class Counsel have agreed to

help class members fill out the requests for exclusion and submit them if they have any issues

using the mail.

Defendants’ Position on Proposed Class Notice Documents	

       11.        On January 28, 2019, Defendants filed a Motion to Redefine the Class and

subsequently provided Plaintiff’s counsel with further comments and objections to Plaintiff’s

drafts of proposed class notice.

       12.        Due to the numerous, significant objections Defendants identified in Plaintiff’s




                                                    3
   Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 4 of 6 PageID #:3170



proposed notice, Defendants initially provided general objections and followed up with full

redrafts of Plaintiff’s notices. Defendants’ redrafts modify the misleading, inflammatory

statements included in Plaintiff’s notice in order to more accurately reflect the issues in this

litigation and reduce the risk of lay persons being misled or confused by Plaintiff’s notices.

        13.    Defendants believe class members should be able to opt out of the class via email.

An electronic signature is commonly used in court documents and even affidavits, and, therefore,

there is no valid reason to prohibit an opt-out method which is reasonable, efficient, and would

minimize the risk of including class members who would like to exercise their individual rights.

        14.    Defense counsel therefore submits Defendants’ versions of the proposed notice

documents herewith. Defendants’ proposed direct e-mail notice is attached hereto as Exhibit D.

Defendants’ direct letter notice to be sent by First Class U.S. Mail is attached hereto as Exhibit

E. Defendants’ proposed “long form” notice for the dedicated website is attached hereto as

Exhibit F.

        15.    Defendants to not agree to include a link to the case website on their own website.

The class is confined to the customers who participated in a nearly year-long travel program and,

therefore, there is little risk that the information provided to Defendants by the class members is

incorrect or somehow insufficient. Therefore, there is a negligible risk that class members would

not receive notice via direct individual e-mail notice and letter notice sent via First Class U.S.

Mail.


                          *                       *                       *




                                                  4
    Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 5 of 6 PageID #:3171



                                       Respectfully submitted,

                                       LAURA MULLEN, individually and on behalf of
                                       the Class,

Dated: January 30, 2019                By: s/ Sydney M. Janzen
                                               One of Plaintiff’s Attorneys

                                       Jay Edelson
                                       jedelson@edelson.com
                                       Eve-Lynn J. Rapp
                                       erapp@edelson.com
                                       Christopher L. Dore
                                       cdore@edelson.com
                                       Alfred K. Murray II
                                       amurray@edelson.com
                                       Sydney M. Janzen
                                       sjanzen@edelson.com
                                       EDELSON PC
                                       350 North LaSalle Street, 14th Floor
                                       Chicago, Illinois 60654
                                       Tel: 312.589.6370
                                       Fax: 312.589.6378


                                       GLV, INC., d/b/a SPORTS PERFORMANCE
                                       VOLLEYBALL CLUB and GREAT LAKES
                                       CENTER, RICKY BUTLER, and CHERYL
                                       BUTLER,

Dated: January 30, 2019	               By: s/ Danielle D’Ambrose
                                               One of Defendants’ Attorneys

                                       Danielle D’Ambrose
                                       Danielle@DambrosePC.com
                                       D’Ambrose P.C.
                                       500 North Michigan Avenue, Suite 600
                                       Chicago, Illinois 60611
                                       Tel: 312.639.4121
                                       Fax: 312.574.0924
	




                                          5
    Case: 1:18-cv-01465 Document #: 107 Filed: 01/30/19 Page 6 of 6 PageID #:3172



                                SIGNATURE ATTESTATION

         Pursuant to Section IX(C)(2) of the General Order on Electronic Case Filing, I hereby
attest that the content of this document is acceptable to all persons whose signatures are indicated
by a conformed signature (s/) within this e-filed document.

                                                     s/ Sydney M. Janzen


                                 CERTIFICATE OF SERVICE

        I, Sydney M. Janzen, an attorney, hereby certify that on January 30, 2019, I caused to be
served the above and foregoing Joint Status Report, by causing a true and accurate copy of such
paper to be filed and served on all counsel of record via the Court’s CM/ECF electronic filing
system.


                                                     s/ Sydney M. Janzen




	




                                                 6
